Citation Nr: 0737877	
Decision Date: 12/03/07    Archive Date: 12/13/07

DOCKET NO.  05-34 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Denver, Colorado


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1966 to 
November 1967.

The present matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a December 2004 rating 
decision in which the RO denied the veteran's claim of 
service connection for PTSD.  In December 2004, the veteran 
filed a notice of disagreement (NOD).  A statement of the 
case (SOC) was issued in September 2005, and the veteran 
filed a substantive appeal (via a VA Form 9, Appeal to the 
Board of Veterans' Appeals) in October 2005.  In July 2007, 
the RO issued a supplemental SOC (SSOC) reflecting the 
continued denial of the claim on appeal.

In September 2007, the appellant testified during a hearing 
before the undersigned Veterans Law Judge at the RO; a 
transcript of that hearing is of record.  During the hearing, 
the appellant submitted additional evidence to the Board, 
waiving initial RO consideration of the evidence.  The Board 
accepts that evidence for inclusion in the record.  See 38 
C.F.R. § 20.800 (2007).  

For the reasons expressed below, this matter is being 
remanded to the RO via the Appeals Management Center (AMC), 
in Washington, D.C.  VA will notify the appellant when 
further action, on her part, is required.


REMAND

The Board finds that further RO action is needed on the claim 
for service connection for PTSD.  

Service connection for PTSD requires a current medical 
diagnosis of PTSD in accordance with 38 C.F.R. § 4.125; a 
link, established by medical evidence, between current 
symptomatology and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f) (2007).  The Board notes that 
in March 2002, 38 C.F.R. § 3.304(f) was amended, effective 
March 7, 2002, with respect to claims based on personal 
assault.  See 67 Fed Reg. 10330- 10332 (March 7, 2002); 38 
C.F.R. § 3.304(f)(3).

The appellant has alleged that she developed PTSD as a 
consequence of being raped by a superior officer while on 
active duty.

Because the appellant's alleged stressor is not combat-
related, her statements, alone, are insufficient to establish 
the occurrence of her stressor; rather, corroborating 
evidence is needed to support the claim for service 
connection.  See 38 C.F.R. § 3.304(f); Cohen v. Brown, 10 
Vet. App. 128, 147 (1997); Moreau v. Brown, 9 Vet. App. 389, 
395 (1996); see also 38 U.S.C.A. 1154(b) (West 2002).

Under § 3.304(f)(3), if a PTSD claim is based on in-service 
personal assault, evidence from sources other than the 
appellant's service records may corroborate the appellant's 
account of the stressor incident.  Examples of such evidence 
include, but are not limited to: records from law enforcement 
authorities, rape crisis centers, mental health counseling 
centers, hospitals, or physicians; pregnancy tests or tests 
for sexually transmitted diseases, and statements from family 
members, roommates, fellow service members, or clergy.  
Evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may be found in these 
sources.  Examples of behavior changes that may constitute 
credible evidence of the stressor include, but are not 
limited to: a request for a transfer to another military duty 
assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  38 C.F.R. § 3.304(f)(3). 

During her September 2007 Board hearing and in various 
written submissions, the veteran stated that her complete 
service medical records are not in the claims file and that 
she has been unable to obtain various records, including from 
the service hospital where she gave birth the year after 
discharge.  The veteran testified that she was raped on July 
26, 1967 by a superior officer who worked with her in the 
pharmacy unit on the Quantico, Virginia, base and that she 
reported the assault to a doctor the following day.  An 
October 1967 service medical record in the claims file 
indicates that she was seen at the Naval Hospital at Quantico 
for threatened abortion, sedated and given bed rest for two 
days, and then discharged to duty.  The veteran's service 
medical records do not show treatment for rape or pregnancy 
or childbirth.  

In her June 2004 signed statement, the veteran claims the 
following records are missing from her service medical 
records: a July 1967 exam the day after being raped with the 
records of medications that were prescribed and her leave to 
the barracks for that day; an August 10, 1967 pregnancy test; 
a September 9, 1967 visit; and any treatment records from 
March 1966 to November 1967 involving a Dr. W. Lucia, a Navy 
officer stationed at Quantico.  Thus, the Board finds that 
the RO/AMC should contact the National Personnel Records 
Center (NPRC) and request all service medical records for the 
veteran for the period from July to November 1967.  

Additionally, the veteran testified that she was treated at 
the Naval Hospital at Quantico, Virginia, at the beginning of 
her pregnancy, which developed as a result of the July 1967 
rape, and that she delivered her first born at Tripler Army 
Medical Center in Honolulu, Hawaii, the following year.  A 
November 1967 statement in the claims file signed by the 
veteran states that she was informed at discharge of her 
eligibility for maternity care during pregnancy and 
confinement, and for outpatient post-natal care at service 
hospitals, subject to certain conditions.  On the day of her 
hearing, the veteran submitted a birth certificate indicating 
that her son was born on May [redacted], 1968 in Honolulu, Hawaii.  A 
March 2007 letter in the claims file from Tripler Army 
Medical Center in Honolulu states that it does not have a 
computer record of a [redacted] or [redacted].  
However, it appears that the veteran was named [redacted] 
[redacted] in May 1968,  and that another effort should be 
made to obtain any of the veteran's medical records at 
Tripler Army Medical Center.

Moreover, the veteran testified that her work performance did 
not deteriorate as a result of the assault, but that she in 
fact got higher marks and was an overachiever.  She said that 
overachieving in the face of a major personal event was one 
of her personality traits.  In a December 2004 signed 
statement, the veteran claimed that her obsessive behavior 
was shown by the score on her military performance file which 
went from a 3.8 to a 4.0 then to 3.4.  The Board finds that 
the RO should request the veteran's complete personnel 
records, to include any performance evaluations of the 
veteran after the alleged assault.

The Board further notes that the NPRC indicated that the 
veteran's service medical records were initially mailed to 
the VA RO in Phoenix, Arizona, in March 2004, and that it 
could find no additional records under the names [redacted] 
and [redacted].  The Board finds that another request 
should be made for the veteran's service medical and 
personnel records, including those identified by the 
veteran's maiden name ([redacted]), her name while in 
service ([redacted]), and her married name after 
discharge ([redacted]). 

Therefore, prior to arranging for the appellant to undergo 
further examination, as discussed below, the RO should again 
attempt to obtain all outstanding service medical and 
personnel records, to include those missing service medical 
records identified above by the veteran, all records of pre- 
and post-natal care at Tripler Army Medical Center in 
Honolulu, Hawaii, and all performance evaluations.

The claims file does include an August 2007 memorandum from 
the Sexual Assault Victim Advocate (SAVA) Center in Fort 
Collins, Colorado, which states that the veteran does have 
PTSD as a result of sexual trauma.  Her representative at the 
Board hearing argued in favor of a medical opinion to verify 
the sexual assault and the diagnosis of PTSD.  The Board 
finds that a medical opinion, based on examination and full 
consideration of the appellant's documented history and 
assertions, that explicitly addresses the question of whether 
the record tends to establish that the appellant's alleged 
personal assault actually occurred, and, if so, whether this 
stressor resulted in PTSD, is needed to resolve the claim on 
appeal.  See 38 C.F.R. § 3.304(f)(3).

Accordingly, the RO should arrange for the veteran to undergo 
a VA psychiatric examination, by a female psychiatrist, at an 
appropriate VA medical facility.  The veteran is hereby 
advised that failure to report to the scheduled examination, 
without good cause, may result in a denial of the claim (as 
consideration of the original claim will be based on evidence 
already of record).  See 38 C.F.R. § 3.655 (2007).  Examples 
of good cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  Id.  If the veteran fails to report to the 
scheduled examination, the RO must obtain and associate with 
the claims file copies of any notice(s) of the date and time 
of the examination sent to the veteran by the pertinent VA 
medical facility.

The Board further notes that, here, the claim involves a 
personal assault claimed to have occurred during service and 
that the veteran has received from the RO and submitted to VA 
a PTSD questionnaire dated January 2004 that is to be 
completed by those veterans alleging a personal assault or 
sexual trauma.  See 38  C.F.R. § 3.304(f)(4).

In addition, the RO should give the appellant another 
opportunity to present information and/or evidence pertinent 
to her claim on appeal, notifying her that she has a full 
one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) 
(West  2002); but see also 38 U.S.C.A. § 5103(b)(3) (West 
Supp. 2007) (amending the relevant statute to clarify that VA 
may make a decision on a claim before the expiration of the 
one-year VCAA notice period).  The letter should clearly 
advise the appellant that evidence from sources other than 
the appellant's service records or evidence of behavior 
changes may constitute credible supporting evidence of the 
stressor and allow her the opportunity to furnish this type 
of evidence or advise VA of potential sources of such 
evidence, under 38 C.F.R. § 3.304(f)(3).  The RO should also 
invite the appellant to submit all pertinent evidence in her 
possession.  

After providing the required notice, the RO should attempt to 
obtain any additional evidence for which the appellant 
provides sufficient information and, if necessary, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159 (2007).  

The actions identified herein are consistent with the duties 
imposed by the Veterans Claim Act of 2000 (VCAA).  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2007).  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim on appeal.  

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following actions: 

1.  The RO should contact the NPRC again, 
and request all service medical and 
personnel records concerning the veteran 
from the Naval Hospital in Quantico, 
Virginia, particularly those showing any 
treatment for the veteran's claimed rape 
and pregnancy in 1967, specifically for 
the period from July to November 1967; 
request all medical records from Tripler 
Army Medical Center in Honolulu, Hawaii, 
where she gave birth the following year; 
and any performance evaluations of the 
veteran.  These searches should be 
conducted using the veteran's maiden name 
([redacted]), her name most often used 
in service ([redacted]), and her 
married name after discharge ([redacted] 
[redacted]).

2.  The RO should send to the appellant 
and her representative a letter requesting 
that the appellant provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional evidence pertinent to the claim 
on appeal that is not currently of record.  
The RO should request that the appellant 
furnish any evidence in her possession, 
and explain the type of evidence that is 
her ultimate responsibility to submit.

The RO's letter should provide notice as 
to the information and evidence needed to 
establish service connection for PTSD due 
to a personal assault, providing the 
specific notice of the provisions of 38 
C.F.R. § 3.304(f)(3) (2007).  The RO 
should clearly advise the appellant that 
evidence from sources other than the 
appellant's service records or evidence of 
behavior changes may constitute credible 
supporting evidence of the stressor and 
allow her the opportunity to furnish this 
type of evidence or advise VA of potential 
sources of such evidence, under 38 C.F.R. 
§ 3.304(f)(3).

The RO's letter should clearly explain to 
the veteran that she has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).

3.  If the veteran responds, the RO should 
assist her in obtaining any additional 
evidence identified by following the 
current procedures set forth in 38 C.F.R. 
§ 3.159.  All records and responses 
received should be associated with the 
claims file.  If any records sought are 
not obtained, the RO should notify the 
veteran and her representative of the 
records that were not obtained, explain 
the efforts taken to obtain them, and 
describe further action to be taken.

4.  Thereafter, the RO should arrange for 
the veteran to undergo VA examination by a 
female psychiatrist, at an appropriate VA 
medical facility.  The veteran's entire 
claims file, to include a complete copy of 
this REMAND, must be provided to the 
physician designated to examine the 
veteran, and the examination report should 
reflect consideration of the veteran's 
documented medical history and assertions.  
All indicated tests and studies, to 
include psychological testing, if 
warranted, should be accomplished (with 
all results made available to the 
examiner, prior to the completion of his 
or her report), and all clinical findings 
should be reported in detail.

In reviewing the veteran's claims file, 
the examiner should identify and examine 
all records indicating any change in 
behavior or performance subsequent to the 
claimed assault alleged by the veteran to 
have occurred during active service and 
offer an opinion as to the clinical 
significance, if any, of such evidenced 
changes.  The examiner should then express 
an opinion as to whether it is at least as 
likely as not (i.e., there is a 50 percent 
or more probability) that any in-service 
stressful experience(s) described by the 
veteran occurred.

If the examiner determines that any 
claimed in-service stressful event 
occurred, she should make a determination 
as to whether the veteran has PTSD as a 
result of the stressor event.  The 
examiner is instructed that only the 
specifically corroborated in-service 
stressful event may be considered for the 
purpose of determining whether exposure to 
such an in-service event has resulted in 
PTSD.  If a diagnosis of PTSD is deemed 
appropriate, the examiner should also 
comment upon the link between the current 
symptomatology and the veteran's verified 
stressor.

The physician should set forth all 
examination findings, along with a 
complete rationale for the conclusions 
reached, in a printed (typewritten) 
report.

5.  If the veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file 
copy(ies) of any notice(s) of the 
examination sent to the veteran by the 
pertinent VA medical facility.

6.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

7.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim on 
appeal, in light of all pertinent evidence 
and legal authority.

8.  If the benefit sought on appeal 
remains denied, the RO must furnish to the 
veteran and her representative an 
appropriate supplemental SOC that includes 
clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but she may furnish additional 
evidence and/or argument during the appropriate time period.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2007).

